Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-9 and 12-25 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	“Optimally” aligned means: “any suitable parameters of a chosen [alignment] algorithm, including default parameters” (para. 0073).
	“Via sequence complementarity” means as few as 5 nucleotides as few as 50% complementary to another sequence (id.).
	“Corresponding to” means having a similarity to.  See Merriam-Webster, definition of correspond, available at https://www.merriam-webster.com/dictionary/correspond, accessed 11/19/2019.
	As to the results of claims 5-8 (“the amplifying step of (c) yields a percentage of
amplicons having two or more copies of the target polynucleotide that is greater than a percentage of amplicons having fewer than two copies of the target polynucleotide”), the same steps as claimed will yield these results.

New Grounds Rejections - 35 USC § 112- Indefiniteness

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A. Claim 1, Step (d) Confusing
	The claims are confusing because it is not clear (i) whether the second primer and the third primer are added to the original reaction mixture in step (a), or later added in step (d); and (ii) whether the third sequence (thus, the third primer) differs from the first sequence (thus, the first primer).  As to (i), step (d) states “in said reaction mixture [of step (a)], annealing a second primer to a second sequence of said first single stranded polynucleotide of (c) and (ii) a third primer to a third sequence of said circular target polynucleotide.”  Step (a) states “providing a reaction mixture comprising a first primer and said circular target polynucleotide.”  The combination of these steps can yield two different interpretations: (1) the second primer and the third primer are part of the reaction mixture of step (a); or (2) the second primer and the third primer are added after step (c).  It is not clear which meaning is intended.  These options are different inventions; thus, clarification is critical.
	To this end, as to (ii), the claims do not require the “third sequence” is different from the “first sequence”; thus, the claims could encompass the same primer in step (d) as in step (a).  Yet, this would not overcome the prior art because KAZAKOV teaches see Dean et al., Comprehensive human genome amplification using multiple displacement amplification, Proc Natl Acad Sci USA. 2002 Apr 16;99(8):5261-6. doi: 10.1073/pnas.082089499, Fig. 1A; see also KAZAKOV, paras. 0028 & 0102 and Fig. 2).  Yet, the specification does not disclose as much.  These are very different inventions; thus, clarification as to first primer/sequence and the third primer/sequence is critical to understanding the claims to apply prior art.
 
New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 17-20 and 25 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KAZAKOV (US 2012/0164651), as evidenced by Dean et al., Comprehensive human genome amplification using multiple displacement amplification, Proc Natl Acad Sci USA. 2002 Apr 16;99(8):5261-6. doi: 10.1073/pnas.082089499.
	As to claims 1-8 and 25, KAZAKOV teaches (a) annealing a first primer to a first sequence of said circular target polynucleotide, wherein said first primer comprises a see e.g. Example 4 and Fig. 12B); (d) annealing a second primer to a second sequence of said single stranded polynucleotide of (c), wherein said second primer comprises a second 3' end that specifically hybridizes to said second sequence of said single-stranded polynucleotide (Figs. 2-3 & 12); (e) extending said second primer to generate a nucleic acid molecule comprising said single-stranded polynucleotide and a complement of said single-stranded polynucleotide (id.); (f) amplifying said nucleic acid molecule of (e) (id.).

    PNG
    media_image1.png
    661
    638
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    673
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    607
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    500
    587
    media_image4.png
    Greyscale

KAKZOV also teaches random RCA primers (paras. 0028 & 0102 and Fig. 2).  These random RCA primers are known to yield “[s]econdary priming events occur on the displaced product DNA strands” as shown in Figure One of Dean (“Thickened
regions indicate primers”):

    PNG
    media_image5.png
    409
    490
    media_image5.png
    Greyscale

This figure shows random primers that hybridize to and amplify both the circular target and the single stranded extension product.
	As to claims 17-19, the amplification includes less than 10 cycles (para. 0141).
	As to claim 20, the first common sequence, the second common sequence, and the hybridizing sequence of the third primer all have melting temperatures (Tm's) within ±5°C of one another (Table 1).
	As to claim 25, the circular target polynucleotide is miRNA (Figs. 2-3 & 12).
	
New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

Claims 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over KAKAZOV as evidenced by Dean, in view of Jensen et al. (Noninvasive Detection of a Balanced Fetal Translocation from Maternal Plasma, Clin Chem. 2014 Oct;60(10):1298-305. doi: 10.1373/clinchem.2014.223198. Epub 2014 Jul 16).
It would have been prima facie obvious to one having ordinary skill in the art before effective filing to apply the small nucleic acid amplification technique of KAKAZOV to small cfDNA regularly used to detect DNA rearrangements with a reasonable expectation of success.
Specifically, although KAKAZOV does not specifically teach cfDNA, yet KAKAZOV teaches that the technique therein is meant for small nucleic acids like RNA and DNA of 10-100 nucleotides (paras. 0002, 0005, 0006, 0012 & 0024, as examples).  Another well-known, small nucleic acid was cfDNA (~100-200bp; see e.g. Jensen, pg. 1299, col. 2), which was regularly used to detect chromosomal rearrangements (id., pg. 1298).  In other words, a skilled artisan would have been motivated to apply the small-nucleic acid technique of KAKAZOV to the small cfDNA of the prior art in order to similarly enrich, amplify and detect small cfDNA with a reasonable expectation of success.
In sum, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar small-DNA techniques to the familiar cfDNA of the prior art in order to enrich small cfDNA with a reasonable expectation of success.
Subject Matter Allowable Over the Prior Art
Assuming Applicants file a terminal disclaimer over the conflicting patent, then Applicants are encouraged to amend claim 1 to recite the subject matter of claims 9-16. Claims 9-16 are allowable over the prior art because KAKAZOV fails to teach or suggest wherein the extension products form stem loop structures comprising intramolecular hybridization between (i) the first common sequence and a complement of the second common sequence, or (ii) the second common sequence and a complement of the first common sequence as in Figure 34:

    PNG
    media_image6.png
    254
    584
    media_image6.png
    Greyscale


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.